Citation Nr: 1433515	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, undifferentiated (previously claimed as a nervous condition). 


REPRESENTATION

Appellant represented by:	Cynthia Kleiman Kaleck


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his April 2011 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in June 2013 by the undersigned.  A transcript is associated with the claims file.  

At the outset, the Board notes that service treatment and service personnel records have been associated with the claims file since the last final denial in October 1991.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that these records are relevant because they are evidence of the Veteran's psychiatric condition at enlistment, during service, and at separation, and evidence of the Veteran's performance during service.  Thus, VA must reconsider the claim.  Accordingly, the issue has been recharaterized as reflected on the title page. 

The Veteran's claim on appeal has been characterized as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia (previously claimed as a nervous condition).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with schizophrenia.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia (previously claimed as a nervous condition).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA treatment records and the June 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claim for service connection for an acquired psychiatric disorder, to include schizophrenia is warranted. 

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The Veteran provided testimony that he received psychiatric treatment while in service.  Specifically, he claimed to have been treated by a psychiatrist while at the Great Lakes Naval Training Center in 1961.  However, while the Veteran's service medical records have been obtained, there has not been a specific request for the Veteran's mental health service medical records.  Rather, the record reflects that "inpatient clinical records" were requested and received.  See November 2012 Request for Information.  The Board notes that mental health records are often maintained separately from the veteran's clinical and dental records.  Thus, any available mental health records on the Veteran should be specifically requested.

Furthermore, the Board notes that on numerous occasions throughout the claims file, reference is made to the Veteran's receipt of Social Security Administration (SSA) benefits.  The claims file does not reflect that such records are currently associated with the claims file.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, information in the claims file does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this information, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, namely an acquired psychiatric condition, records in the custody of SSA pertaining to that claim would be relevant to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board finds that these records should be obtained.

Also, the Veteran indicated that prior to the hospitalization at the Philadelphia General Hospital in 1968, he was seen several times by the University of Pennsylvania in 1967.  The record reflects that records from this facility were requested back in June 1991 in connection with the Veteran's prior claim; however, the record does not reflect that the RO received a response.  The Board finds that further efforts to obtain these records should be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or other appropriate agencies and request mental health records for the Veteran pertaining to any treatment he received.  The Veteran contends that he was seen by a psychiatrist while at the Great Lakes Naval Training Center in 1961.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file. The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159.

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment the Veteran reportedly received in 1967 from the University of Pennsylvania.  Following receipt of authorization with sufficient identifying information, obtain these records. Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile. If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).
4.  If, and only if, service mental health records are received, return the examination report and claims file to the examiner who conducted the March 2013 VA mental examination (or another appropriate examiner if unavailable) and ask the examiner if there is any change in his opinion.  The examiner should provide a supporting rationale.  

5.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



